Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the BluePhoenix Solutions Ltd. 2007 Award Plan of our report dated April 30, 2013 related to the consolidated financial statements included in the annual report of BluePhoenix Solutions Ltd. on Form 20-F for the fiscal year ended December 31, 2012, as filed with the Securities and Exchange Commission on April 30, 2013. /s/ Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel December 25, 2013
